Citation Nr: 0518135	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
heart disorder.  A notice of disagreement was received in 
July 2002 and a statement of the case was issued in September 
2002.  The appeal was perfected by receipt of a VA From 9 in 
January 2003.  

The veteran provided testimony at a personal hearing at the 
RO in June 2003.  

The Board remanded the matter for further development in 
September 2004.  The requested development has been 
accomplished and the matter has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  No cardiac disability has been linked by competent 
evidence to service.  

2.  A November 2004 VA examination report concluded with the 
diagnostic assessment that there was no current cardiac 
condition.  


CONCLUSION OF LAW

Service connection for a heart disorder is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
cardiovascular disorders, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the veteran's service 
records.  The veteran's service medical records do not 
specifically refer to treatment for a heart disorder.  Such 
records, however, do show treatment for complaints of chest 
pain in reference to respiratory problems.  The June 1974 
entrance examination noted that he previously had upper 
respiratory infections with no asthma.  There was also a 
reference to possible asthma as indicated by a letter from a 
physician.  A June 1974 treatment entry reported that the 
veteran complained of asthma.  It was noted that he had 
childhood asthma with the last attack at age twelve.  The 
impression was mild bronchitis.  Another June 1974 entry 
indicated that the veteran complained of asthma and reported 
that he had childhood asthma.  It was noted that the he had a 
possible pericardial friction rub and that there was a II- 
III/IV systolic murmur over the mitral area that was probably 
functional.  The examiner reported that the chest X-ray and 
an electrocardiogram (EKG) were within normal limits.

The actual June 1974 EKG noted that the veteran had normal 
sinus rhythm and that there was an isolated "ST-T" elevation 
in head II of possible significance in a seventeen year old.  
It was reported that such could be pericarditis.  The June 
1974 X-ray report indicated that the veteran complained of 
chest pain and made reference to a possible rub versus a 
systolic murmur.  There was a notation that the X- ray was 
negative.

An October 1975 treatment entry noted that the veteran 
complained of chest and abdominal pain.  The impression was 
possible viral syndrome.  A November 1975 entry indicated 
that the veteran was seen for medication for asthma.  The 
assessment was no evidence of asthma.  A March 1976 entry 
noted that the veteran complained of a cold and that his 
chest was hurting.  The assessment was upper respiratory 
infection.  An April 1976 entry also related an impression of 
an upper respiratory infection.  The September 1976 
separation examination report noted that the veteran had a 
history of asthma since childhood.  There was a notation that 
the veteran's heart was normal.

Post-service VA and private treatment records dated from May 
1991 to September 2003 show treatment for multiple disorders. 
In particular, a February 1999 VA treatment entry noted that 
the veteran had a systolic murmur at the apex.  A September 
2001 entry indicated that he complained of chest pain 
starting two weeks earlier.  The assessment was atypical 
chest pain, probably not cardiac.  A September 2001 report of 
an exercise stress test related an impression of a mildly 
abnormal gated exercise cardiac study consistent with a small 
area of partial ischemia in the distal anterolateral wall (4 
percent of the left ventricle area) with a resting left 
ventricle ejection fraction of 55 percent.  Another September 
2001 entry indicated an assessment of atypical chest pain.

Additionally, a January 2002 entry related an impression, 
which included angina and arteriosclerotic cardiovascular 
disease.  Another January 2002 entry noted an assessment of 
atypical chest pain with a very mildly positive submaximal 
nuclear stress test.  A further January 2002 entry noted that 
the veteran had a twenty-five year history of intermittent 
atypical chest pain.  The impression was atypical chest pain 
with positive stress test.  A March 2003 entry noted that the 
veteran had a history of a cerebral embolism.  It was noted 
that an echocardiogram was performed with an impression, 
which included mild mitral valve prolapse with mild mitral 
regurgitation.  A May 2003 entry noted an impression that 
included Bells palsy, rule out Lyme disease, and recent 
transient ischemic attack, possibly cocaine induced.  An 
August 2003 entry indicated that the veteran had a history 
that included atypical chest pain (normal cardiac catheter, 
January 2002) and minimal mitral valve prolapse on 
echocardiogram, no clicks or murmurs.  

A November 2004 VA examination concluded with an assessment 
of atypical chest pain.  The VA examiner indicated that the 
veteran had a cardiac evaluation including cardiac 
catherization, and so far this had not shown coronary artery 
disease and he did not have a history of documented cardiac 
disease.  However, the veteran was advised to continue 
follow-up with all of his doctors, and to continue the risk 
factor modification he was instructed to do by the 
cardiologist.  "There [was] no cardiac condition to relate 
to the service at this time."  

Post service medical records show that the veteran was seen 
for chest pain.  The United States Court of Appeals for 
Veteran Claims' (Court) has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Hence, the 
veteran's atypical chest pain, alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

At the November 2004 VA examination, the veteran was found to 
have no cardiac condition.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends that he has a cardiac condition.  As a 
layman, however, he has no competence to give a medical 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the objective medical record simply 
does not support a conclusion that this condition has been 
diagnosed, or that the veteran has any cardiac condition, 
which is connected to his period of active duty or was 
manifested to a compensable degree within one year of 
discharge.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2001, June 2003 and October 2004.  These letters 
fully provided notice of elements (1), (2), (3), and (4) see 
above.  In addition to the explicit VCAA notice, by virtue of 
the rating decision on appeal, the statements of the case and 
supplemental statements of the case, the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  Although 
full content complying notice may  not have been provided 
prior to the initial adjudication at issue, the veteran was 
nevertheless eventually provided content complying notice 
together with proper subsequent process.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded a VA 
examination in November 2004.  

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Entitlement to service connection for a heart disorder is 
denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


